393 F.2d 359
129 U.S.App.D.C. 250
George PAPUCHIS et al., Appellants,v.Honorable John A. BRESNAHAN, Referee in Bankruptcy et al., Appellees.
No. 21211.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 8. 1967.Decided March 1, 1968.

Mr. Karl G. Feissner, Hyattsville, Md., with whom Mr. William L. Kaplan, Hyattsville, Md., was on the brief, for appellants.
Mr. Edward L. Genn, Washington, D.C., for appellees.
Before BAZELON, Chief Judge, and MCGOWAN and LEVENTHAL, Circuit judges.
PER CURIAM:


1
Appellants, creditors and stockholders of the J & P Distributors, Inc., contend that the Referee in Bankruptcy and the District Court incorrectly denied their motion to intervene in opposition to the bankruptcy proceedings against the above-named corporation.  We think appellants have no right to intervene as creditors opposing the petition in bankruptcy.  See In re Carden, 118 F.2d 677, 679 (2d Cir.), cert. denied McClave & Co. v. Carden, 314 U.S. 647, 62 S.Ct. 91, 86 L.Ed. 519 (1941).  They might have a right to intervene as stockholders if there were substantial grounds to believe that the J & P Corporation would not adequately contest the bankruptcy proceedings.  See Klein v. Nu-Way Shoe Co., 136 F.2d 986, 989 (2d Cir. 1943).  But since appellants' motion to intervene made no such allegation against the corporation, we do not face that issue.  Accordingly, we affirm.